Exhibit 10.2


spirita13.jpg [spirita13.jpg]


October 15, 2018




Scott Haralson
##############
##############






Dear Scott,


On behalf of Spirit Airlines, Inc. (“Spirit” or the “Company”), I would like to
take this opportunity to confirm the terms of our offer of promotion to the
Senior Vice President level. We are enthusiastic about your new position on the
Spirit Team!


1.
Your title will be Senior Vice President & Chief Financial Officer, and you will
report directly to Ted Christie, President.



2.
Your annualized base salary will be $325,000, which results in a semi-monthly
payroll amount of $13,541.67 (gross – subject to withholdings for taxes and
appropriate deductions). Your base salary will be subject to annual review in
accordance with the Company’s executive compensation program and practices and
your next annual review will be February 1, 2020.



3.
You will be eligible to participate in the Company’s Short-Term Incentive Plan
(STI) for Officers at the Senior Vice President (SVP) level beginning October
16th, 2018.


a.
Your STI target will change to 70% of base salary earnings effective October
16th, 2018 paid during the 2018 STI plan year. From January 1st, 2018 thru
October 15th, 2018 your STI target will remain at the Vice President level at
50% of base salary earnings over the period stated. Your actual STI payment can
range from 0% to 200% of target depending on (i) the Company’s safety
performance during the year, (ii) the Company’s performance under applicable
financial and operational metrics and (iii) to the extent applicable, our
Compensation Committee’s assessment of your individual performance. STI bonuses
earned for any year are usually paid during the first calendar quarter of the
following year. In no event will you be entitled to receive an STI payment for
any year unless your employment with the Company continues through the date of
payment except for termination due to death or permanent disability. Any STI
plan payment is subject to the terms approved by the Compensation Committee of
the Board.



4.
Subject to approval by our Compensation Committee, you will be granted an
initial off-cycle equity-based incentive award (the “Off-Cycle LTI Award”)
having a grant face value of $50,000 (based on the average closing price of
Spirit common stock for the 5 trading days prior to the date of grant). The
Off-Cycle LTI Award will be subject to the terms and conditions of the Company’s
2015 Incentive Award Plan, as amended from time to time (“Incentive Award
Plan”). The Off-Cycle LTI Award will be in the form of Restricted Stock Units,
vesting over a four-year period as follows; 50% on the second anniversary of the
grant date, 25% on the third anniversary of the grant date and the remaining 25%
on the fourth anniversary of the grant date. Should your employment with the
Company terminate for any reason (other than death or permanent disability)
prior to the fourth anniversary of the grant date, the unvested portion of the
Off-Cycle LTI Award would automatically terminate and forfeit at that time. It
is



Page | 1



--------------------------------------------------------------------------------

Exhibit 10.2


contemplated that the grant of the Off-Cycle LTI Award would be approved by our
Compensation Committee at its first meeting following your promotion date or by
written consent prior to this meeting.






5.
Commencing in 2019, during your employment with the Company, you will be
eligible to be granted annual long-term incentive equity awards (“Annual LTI
Awards”) under the Incentive Award Plan. Your eligibility to receive an Annual
LTI Award in any year will be on the basis, terms and conditions determined by
the Compensation Committee in its discretion. It is contemplated that the 2019
Annual LTI Awards at the SVP level will have a grant date target range value of
$225,000 to $675,000 and will be split 40/60 between Restricted Stock Units,
vesting 25% annually over four years, and Performance Share Units, to be settled
in shares of Company common stock after a three-year measurement period. Your
Annual LTI Awards will be granted at the same time Annual LTI Awards are granted
to other senior executive officers. Should your employment with the Company
terminate for any reason (other than death or permanent disability) prior to the
vesting date of any Annual LTI Award granted to you, the unvested portion of
such Annual LTI Award will automatically terminate and forfeit at that time. The
2019 LTI award plan design is contingent upon approval by the Compensation
Committee of the Board.



6.
The Company may withhold from any compensation, reimbursements and benefits
payable to you all taxes as required by law and well as other standard or
customary withholdings and deductions. You also agree that target incentives do
not constitute a promise of payment.



7.
Under the Company’s current vacation pay policy, on your promotion date, you
will continue to accrue vacation at a semi-monthly rate of 5.00 hours per pay
period. If you worked an entire year, you would be eligible to accrue a maximum
of three weeks. Of course, the Company may change or discontinue the policy at
any time. All other welfare and 401K benefits will also remain the same as with
your current employment.



8.
As an officer of the Company, you will continue to be eligible for participation
in the Spirit Airlines, Inc. 2017 Executive Severance Plan (as may be amended
from time to time). In addition, as an officer of the Company, you will be
covered by the Company's director and officer liability insurance policy, which
may be changed or discontinued by the Company at any time.



9.
Please note and understand that, consistent with Company practice, your
employment with the Company constitutes “at will” employment and is not intended
to be for a specified period. As a result, your employment with the Company may
be terminated by you or the Company at any time, with or without cause and with
or without advance notice.



10.
As an employee of the Company, you will be expected and required to abide by the
Company’s policies and procedures, including (but not limited to) the Company’s
Code of Business Conduct and Ethics and Insider Trading Compliance Program. You
also agree to comply with the covenants set forth in Annex A hereto, which is an
integral part of this letter agreement.



11.
This offer is contingent upon you signing and returning this letter to us no
later than Tuesday, October 16th, 2018.



12.
You agree and warrant that in performing services for the Company, you will not
use or disclose any confidential information of any prior employer or other
person or entity. You further warrant and represent that you are able to fully
and effectively perform your job functions for the Company without resort to, or
reliance on, any such confidential information of any prior employer or other
person or entity. You further warrant and represent that your acceptance of this
promotion and your employment with the Company will not breach or violate any
agreement you have with any third party. You further warrant and represent that
all information previously provided to the Company or its agents with regard to
your background is true and correct.



13.
You recognize that you will be subject to Spirit’s stock ownership guidelines
and “clawback” policies as in effect from time to time.







Page | 2



--------------------------------------------------------------------------------

Exhibit 10.2




















As a confirmation of your agreement and acceptance of this promotion offer,
please sign and date below, and return this original offer letter to 2800
Executive Way, Miramar, Florida, 33025, attention Laurie Villa, SVP & CHRO.


Should you have any questions, please do not hesitate to let us know. We look
forward to announcing your promotion and let me be the first to congratulate you
on your promotion to SVP & CFO of Spirit Airlines.


Sincerely,        
            




/s/ Ted Christie
Ted Christie
President
Spirit Airlines, Inc.






Agreed & Accepted:


                        
/s/ Scott Haralson
Scott Haralson            Date: 10/15/18
   




Attachment: Annex A


Page | 3



--------------------------------------------------------------------------------

Exhibit 10.2


ANNEX A




Non-Solicitation. During Employee’s employment and for a period of one (1) year
immediately following the termination thereof, regardless of the reason, timing
or party who initiates termination of employment, Employee promises and agrees
not to, directly or indirectly, either for Employee, or on behalf of or in
coordination with, any other Person, solicit or hire any employee or former
employee of Spirit or otherwise induce any employee of Spirit to terminate his
or her employment.


Non-disparagement. Employee agrees and covenants that Employee will not at any
time make, publish or communicate to any Person or in any public forum any
defamatory or disparaging remarks, comments or statements concerning Spirit or
its businesses, or any of its employees, officers, and existing and prospective
customers, suppliers, investors and other associated third parties, or make any
maliciously false statements about Spirit’s employees and officers.





Page | 4

